                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

 UNITED STATES OF AMERICA                               CRIMINAL NUMBER 19-0029-01
 VERSUS                                                 JUDGE TERRY A. DOUGHTY
 JMARREON MACK                                          MAG. JUDGE KAREN L. HAYES

                                   MEMORANDUM ORDER

       On October 28, 2019, Defendant Jmarreon Mack (“Mack”) filed a “Motion in Limine Potential

Government Exhibits” [Doc. No. 65]. Mack is charged in a three-count indictment. Mack moves the

Court to exclude: (1) one hundred eight (108) videos of visitation of Mack conducted while he was

incarcerated on these charges; and, (2) photographs of alleged contraband which no longer exists.

Videos of Visitation While Incarcerated

       Mack asserts that the Government provided him access to the 108 videos on October 24, 2019;

that the visitations recorded usually consist of thirty minute visits; that a reasonable calculation would

place the total volume of this material at a minimum of fifty hours of viewing; and that counsel does

not have sufficient time to review the videos and prepare for trial in this matter. Therefore, Mack

requests that the Court bar the introduction of the videos as well as any mention of the purported

contents of the videos.

       The Government responds that Mack’s request is moot because it has since provided notice to

Mack that it intends to use a portion of only one video recording in trial, whether on direct or rebuttal,

and that the total length of that portion is approximately 25 minutes.

       Mack’s argument is exclusively premised on the unfair burden of having to view the entirety of

all 108 jailhouse video records. The large volume of time that Mack cites as grounds for exclusion is

no longer a factor. Accordingly, to the extent Mack seeks exclusion of the entirety of the 108 videos,
       IT IS ORDERED that Mack’s motion in limine is DENIED AS MOOT. The Government

will be allowed to present the one video it has provided notice of to Mack.

Photographs of Alleged Contraband

       Mack asserts that: (1) On October 25, 2019, the Government provided correspondence, dated

October 23, 2019, from the Louisiana State Police, regarding alleged contraband seized in the above

referenced matter; (2) said correspondence advised that the grinder, digital scale and clear plastic bags

derived from the arrest of Mack by Trooper Hollingsworth were not taken in as evidence and are not in

the possession of the State Police-Troop F; (3) said correspondence advised that Troop Fs’ practice is to

photograph non-drug items that do not contain testable amounts of control substance such as those

aforementioned and considered to be paraphernalia; (4) the photos were then uploaded to their

reporting system for court purposes; and (5) the Government has let it be known that it intends to

introduce the photographs in lieu of the original items.

       Mack therefore seeks an order preventing the introduction of the photographs of the alleged

contraband which no longer exists.

       Mack argues that the jury will not be able to perform its role of examining the tangible item and

determining whether or not the photographs accurately reflect the actual items. Mack contends that

under Federal Rule of Evidence, Rule 1008, the jury determines any issue about whether other evidence

of content (such as a photograph) accurately reflects the content.

       Mack further argues that the jury will not be able to examine the items and determine whether

said items appear to be used in the manner that the Government proposes, i.e. as contraband. He asserts

that the ownership and/or possession of scales, plastic bags and grinder is not in and of itself illegal.

Further, the physical examination of the item would allow him to see that there was no residue in any of

the items, inasmuch as there is a LSP Letter [Doc. No. 65-2] indicating there was insufficient residue



                                                  2
for testing, which is in and of itself potentially exculpatory evidence. Mack concludes that, considering

this potentially exculpatory nature of the tangible exhibits, which cannot be clearly determined in a

photograph, and the destruction thereof as admitted in the correspondence, the Government should be

subject to great sanctions and punishments.

          The Government responds that the Court should neither exclude the photographs and testimony

of the drug paraphernalia nor grant a limiting instruction because the physical paraphernalia was not

materially exculpatory, and the police did not act with bad faith or conduct.

          The Court agrees with the Government. The Due Process Clause is violated when the

Government “suppresses or fails to disclose material exculpatory evidence,” regardless of the “good or

bad faith” of the Government. Illinois v. Fisher, 540 U.S. 544, 547 (2004). However, the mere

“possibility” that additional tests “could have been conducted, which could have revealed potentially

exculpatory evidence is not enough to satisfy the constitutional materiality” element. Allen v. Collins,

987 F.2d 771 (per curium) (5th Cir. 1993), quoting Arizona v. Youngblood, 488 U.S. 51, 58 & n.**

(1988).

          Accordingly, a different constitutional analysis is used when “the failure of the [government]to

preserve evidentiary material of which no more can be said than that it could have been subjected to

tests, the results of which might have exonerated the defendant.” Collins, 987 F.2d at 771, citing

Youngblood, 488 U.S. at 58 & n.**. Therefore, in the absence of material exculpatory evidence, a due

process violation only occurs if the defendant “can show bad faith on the part of the police.” Fisher,

540 U.S. at 547–48.

          Bad faith requires more than mere negligence and turns on whether the police had knowledge of

the exculpatory value of the evidence at the time it was destroyed. Youngblood, 488 U.S. at 58 & n.**;

United States v. McNealy, 625 F.3d 858, 869 (5th Cir. 2010). Further, police do not act with bad faith



                                                   3
when they destroy evidence according to normal practice, make attempts to preserve the evidence in

alternate forms, and otherwise lack the intent to impede the defense. See Fisher, 540 U.S. at 548;

McNealy, 625 F.3d at 870; United States v. Moore, 452 F.3d 382, 389 (5th Cir. 2006); Allen, 987 F.2d

at 771.

          Here, Mack has failed to demonstrate that the physical paraphernalia qualified as material

exculpatory evidence. See United States v. Collins, No. CRIM.A. 07-60053, 2009 WL 78378, at *3

(W.D. La. Jan. 7, 2009) (noting the defendant bears the burden to prove destroyed evidence was

material and exculpatory). Assuming Mack is correct that his drug paraphernalia lacked residue, the

mere lack of residue on drug paraphernalia is not materially exculpatory information. Even residue-free

paraphernalia would still tend to inculpate Mack as a drug dealer. The paraphernalia in this case

included plastic baggies, a digital scale, and grinder, which were recovered around the driver’s seat of

the car in which Mack was stopped, along with 23.5 grams of marijuana and a firearm. A fact finder

could not reasonably believe that an absence of residue transformed the digital scale or plastic baggies

from inculpatory to material and exculpatory evidence. See United States v. Agurs, 427 U.S. 97, 113–

14 (1976) (finding that materiality must be considered in the context of the entire record); Moore, 452

F.3d at 388 (finding the defendant failed to allege materiality when his “vague assertions” did “not

establish any exculpatory evidence, let alone a reasonable probability that such evidence affected the

outcome of the trial).

          Mack’s reasoning, that the inability to now look at the drug paraphernalia precludes the

possibility to observe potentially exculpatory evidence, falls squarely within the type of allegation of a

mere “possibility” that additional tests “could have been conducted, which could have revealed

potentially exculpatory evidence,” which “is not enough to satisfy the constitutional materiality”

element. Youngblood, 488 U.S. 51, 57–58 & n.**; Allen, 987F.2d at 771. Accordingly, Mack must



                                                  4
identify bad faith on the part of the police to invoke a due process violation. See Fisher, 540 U.S. at

548; Youngblood, 488 U.S. 51, 57–58 & n.**; Allen, 987F.2d at 771.

       Mack has produced nothing to show bad faith on the part of the police. The paraphernalia was

destroyed pursuant to police policy, multiple photographs were taken of the paraphernalia as an

alternate form of preservation, and there was no intent by the police to suppress the paraphernalia to

impede Mack’s defense. See Fisher, 540 U.S. at 548 (noting destruction occurred pursuant to normal

practice); McNealy, 625 F.3d at 870 (finding no bad faith when a hard drive was destroyed by police

negligence and a copy was made before destruction); Moore, 452 F.3d at 389–90 (finding no bad faith

when jail calls were destroyed according to normal practice).

       Without a constitutional violation, Mack has no avenue to suppression. See Fisher, 540 U.S. at

547; Youngblood, 488 U.S. 51, 57–58; Allen, 987F.2d at 771. Furthermore, Mack has not shown that

he is entitled to a jury instruction for the spoliation of evidence. To receive a spoliation instruction,

Mack must show that the government acted in bad faith or with bad conduct. See United States v.

Glenn, 935 F.3d 313, 320 (5th Cir. 2019).

       Mack additionally argues that Federal Rule of Evidence 1008 requires that the Court preclude

the admission of photographs of the drug paraphernalia. However, the best evidence rule only applies

to recordings, the content of which is sought to be proved. United States v. Yamin, 868 F.2d 130, 134

(5th Cir. 1989) (“The purpose of the best evidence rule . . . is to prevent inaccuracy and fraud when

attempting to prove the contents of a writing.”). Therefore, the best evidence rule does not apply to the

photographs in the context of this case. See FED. R. EVID.1002, advisory committee notes (noting that

the best evidence rule is not applicable when a witness “adopts the picture as his testimony, or . . . uses

the picture to illustrate his testimony,” because “no effort is made to prove the contents of the picture”).




                                                   5
       Accordingly, to the extent Mack moves to prevent the introduction of the photographs of the

alleged contraband which no longer exist,

       IT IS ORDERED that Mack’s motion in limine is DENIED.

       MONROE, LOUISIANA, this 6th day of November, 2019.




                                                   ______________________________
                                                    TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE




                                              6
